MEMORANDUM **
Ernest Leff appeals pro se the district court’s order denying his motion for relief from the 1995 judgment entered against him in the Aráis’ action alleging federal and state-law fraud claims. We have jurisdiction pursuant to 28 U.S.C. § 1291. *315We review de novo a district court’s ruling on a motion to set aside a judgment as void because the question of the validity of the judgment is a legal one. Export Group v. Reef Indus., Inc., 54 F.3d 1466, 1469 (9th Cir.1995). We affirm.
Leff contends that the district court lacked jurisdiction to enter its February 16, 1995 judgment because two months earlier, on the eve of trial, it had filed an order of dismissal pursuant to a settlement. This contention fails because the district court vacated the dismissal when Leff failed to comply with the terms of the settlement agreement, which included a consent to judgment in the event of a default. See Kalt v. Hunter, 66 F.3d 1002, 1004-06 (9th Cir.1995) (district court retains jurisdiction to consider request for relief from voluntary dismissal).
Leffs remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.